Exhibit 10.1

EMPLOYMENT AGREEMENT

BETWEEN

SINGER MADELINE HOLDINGS, INC.

AND

MARTHA STEWART

DATED AS OF JUNE 22, 2015

AGREEMENT, dated as of June 22, 2015 (the “Effective Date”), by and between
Singer Madeline Holdings, Inc. (the “Company”), and Martha Stewart (the
“Founder”).

WHEREAS, the Founder is a party to an employment agreement, dated April 1, 2009,
as amended, with Martha Stewart Living Omnimedia, Inc., a Delaware corporation
(“Martha Stewart Living”) (the “Prior Employment Agreement); and

WHEREAS, pursuant to that Agreement and Plan of Merger by and among Martha
Stewart Living, Madeline Merger Sub, Inc., Sequential Brands Group, Inc., Singer
Merger Sub, Inc. and the Company, dated as of June 22, 2015 (the “Merger
Agreement”), Martha Stewart Living will become a wholly-owned subsidiary of the
Company;

WHEREAS, the Company recognizes that the Founder’s talents and abilities are
unique and have been integral to the success of Martha Stewart Living;

WHEREAS, the Company wishes to secure the ongoing services of the Founder
pursuant to the terms and conditions set forth herein, and therefore the Founder
and the Company intend hereby to enter into a new amended and restated
employment agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

1. Employment. From and after the Closing Date (as defined in the Merger
Agreement) (the “Closing Date”), the Company hereby agrees to employ the Founder
as Founder and Chief Creative Officer of the Company, and the Founder hereby
accepts such employment, on the terms and conditions set forth below. In
addition, effective as of the Closing Date, Employee shall receive an interim
appointment to serve as a member of the Company’s board of directors (the
“Board”) and shall continue to be nominated to serve as a member of the Board
during (i) the Employment Period (and, as applicable, the Consulting Period),
and (ii) during any period in which the Founder (whether through affiliates or
otherwise) beneficially own at least (a) six percent (6%) of the total
outstanding equity in the Company, or (b) two-thirds (2/3) of the total shares
of the Company which are beneficially owned by the Founder (whether through
affiliates or otherwise) on the Closing Date. This Agreement is contingent upon
the occurrence of the Closing (as defined in the Merger Agreement) and shall be
null and void if the Closing does not occur.

2. Term. The Founder’s employment by the Company hereunder shall begin on the
Closing Date and shall end on December 31, 2020 (the “Initial Employment
Period”), but subject to earlier termination as provided herein; provided that
the Initial Employment Period



--------------------------------------------------------------------------------

shall be automatically renewed for five additional calendar years ending
December 31, 2025 (subject to earlier termination as provided herein) if either
the aggregate Gross Licensing Revenues (as defined below) for calendar years
2018 through 2020 exceed $195 million or the Gross Licensing Revenues for
calendar year 2020 equal or exceed $65 million (the “Extended Employment
Period”). For purposes hereof, the “Employment Period” shall mean the Initial
Employment Period, and upon the occurrence of an Extended Employment Period,
both the Initial Employment Period and the Extended Employment Period. If the
Employment Period is not extended past the Initial Employment Period pursuant to
the first sentence of this Section 2, the Founder shall become a part-time
consultant/brand ambassador for the Company for five (5) calendar years
following the end of the Initial Employment Period (the “Consulting Period”) on
terms reasonably acceptable to the Founder and the Company, and will receive
only the compensation for such service specified in Section 8(d) (which
compensation, for the avoidance of doubt, shall be due and payable to the
Founder regardless of whether an agreement regarding the Founder’s part-time
consulting/brand ambassadorship is entered into on terms reasonably acceptable
to the Founder and the Company).

3. Position and Duties. During the Employment Period, the Founder shall serve as
Founder and Chief Creative Officer of the Company. The Founder will have the
power, responsibility, duties and authority customary for a Chief Creative
Officer of corporations of the size, type and nature of the Company and which
are substantially consistent with her creative duties and authority with respect
to her current services with Martha Stewart Living (including those duties and
authority with respect to the Company’s business not involving Martha Stewart
Living as are reasonable, to be mutually agreed upon between the Founder and the
CEO of the Company (the “CEO”) from time to time).

The Founder shall report directly to the CEO. Unless otherwise authorized by the
CEO, during the Employment Period, the Founder shall devote substantially all of
her working time, attention and energies during normal business hours (other
than absences due to illness or vacation) to the performance of her duties for
the Company and Martha Stewart Living. Without limitation, during the Employment
Period, the Founder will make herself reasonably available, subject to her prior
personal and professional commitments, for all appearances, events and related
activities specified or agreed to under the Company’s and Martha Stewart
Living’s licensing agreements in effect as of the Closing Date (but, for the
avoidance, any extensions or modifications of such licensing agreements which
provide for additional appearances, events or similar activities shall require
the consent of the Founder). During the Employment Period, subject at all times
to her prior personal and professional commitments, the Founder shall be
reasonably available for promotional activities and shall also provide
endorsement services to promote the Company’s products and services from
time-to-time during the Employment Period consistent with her past practices
with Martha Stewart Living (collectively, “Promotional Services”).

Notwithstanding the above, the Founder shall be permitted, to the extent such
activities do not violate, or substantially interfere with her performance of
her duties and responsibilities under this Agreement during the Employment
Period, or any other agreement to which she and the Company are parties, in all
cases except for (iii), as determined by the CEO and the Board, to (i) engage in
motion picture, television, public speaking and publishing activities,
(ii) appear from time to time in commercials and/or advertisements that do not
present a conflict with the

 

2



--------------------------------------------------------------------------------

Company’s or Martha Stewart Living’s interests with respect to its products or
significant business relationships, in all cases subject to the approval of the
Board, (iii) manage her personal, financial and legal affairs (including writing
her autobiography), (iv) serve on civic or charitable boards or committees (it
being expressly understood and agreed that the Founder’s continuing to serve on
any such board and/or committees on which she is serving, or with which she is
otherwise associated, as of the Closing Date, shall be deemed not to interfere
with her performance of her duties and responsibilities under this Agreement),
(v) serve on boards of other companies and (vi) make personal appearances and
lectures, and the Founder shall be entitled to receive and retain all
remuneration received by her from the items listed in clauses (i) through
(vi) of this paragraph (including, without limitation, appearance and speaking
fees, book advances, royalties, residuals and other fees and compensation
(including guild and union payments) payable therewith) outside the performance
of her duties hereunder. In addition, the Founder is entitled to engage in
motion picture and television activities on behalf of third parties and to
receive and retain all remuneration therefrom, so long as such activities do not
substantially interfere with the performance of her duties and responsibilities
hereunder. The Founder and the Company agree that, to the extent that any such
third party production would require the Founder to provide recurring services,
she may provide such services so long as the Company receives one-third of any
talent fee that would be payable in respect of her services as a performer. The
Founder will be entitled to retain the remainder of such talent fees. For the
avoidance of doubt, where the Founder’s services do not require recurring
services that could interfere with her duties and responsibilities hereunder,
she shall continue to have the right to receive and retain all of the fees
payable.

4. Place of Performance. During the Employment Period, the locations of
employment of the Founder shall be in New York City, New York (which office
location shall remain the headquarters of Martha Stewart Living) and Bedford,
New York, in the Founder’s reasonable discretion, and the Founder shall not be
required to relocate her employment to any other location. During the Employment
Period (and during any period the Founder is entitled to the Existing Expense
Reimbursements pursuant to Section 8), the Company shall not terminate, other
than for “cause” (as such term is defined in the Company’s severance plan
applicable to all of its employees), any of the employees (or replacements of
such employees) listed on Exhibit A attached hereto and such individuals shall
continue to receive no less than their current compensation and level of
benefits as provided for on the date hereof; provided that the Company shall not
be required to pay compensation or benefits to any such person in excess of such
individual’s compensation and benefits on the date hereof. In addition, the
Company shall provide the Founder with the same offices in New York, New York
that were provided by Martha Stewart Living through at least the expiration of
the current lease on January 31, 2018.

5. Compensation and Related Matters.

(a) Base Compensation. In consideration of her performance of her duties
hereunder, during the Employment Period the Company shall pay the Founder base
compensation at the rate of Five Hundred Thousand Dollars ($500,000) per year
(the “Base Compensation”). The Base Compensation shall be paid in approximately
equal installments in accordance with the Company’s customary payroll practices
and subject to all applicable income and employment tax withholdings. The Base
Compensation may be increased by the Board in its sole discretion. If the Base
Compensation is increased by the Board, such increased Base Compensation shall
then constitute the Base Compensation for all purposes under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Annual Bonus. For each year during the Employment Period, to the extent that
the Company pays bonuses to other senior executives in addition to
contractually-committed amounts, the CEO and the Board will consider an
appropriate discretionary bonus for the Founder.

(c) Guaranteed Payment. In addition, for each calendar year during the
Employment Period commencing with 2015, the Founder shall receive a guaranteed
annual payment of One Million Three Hundred Thousand Dollars ($1,300,000) (the
“Guaranteed Payment”), pro rated for partial years of employment during the
Employment Period. The Guaranteed Payment shall be paid at the same time as Base
Compensation is paid and shall be subject to all applicable income and
employment tax withholding.

(d) Incentive Payments. For each calendar year during the Employment Period
commencing on or after January 1, 2016, the Company shall pay the Founder an
amount equal to ten percent (10%) of Gross Licensing Revenues earned by the
Company during such calendar year in excess of Forty Six Million Dollars
($46,000,000). Any such amount shall be paid no later than March 15 of the year
following the calendar year to which it relates. For purposes hereof, “Gross
Licensing Revenues” means total revenues (including, without limitation,
licensing royalties (and, for the avoidance of doubt minimum royalties, and
other measurable consideration which can be reduced to monetary value)) earned
and received by the Company from the licensing of the Martha Stewart brand
(including, all associated and related marks, but excluding publishing and
media).

(e) Vacation. During the Employment Period, the Founder shall be entitled to six
weeks of vacation per year. Vacation not taken during the applicable fiscal year
(but not in excess of three weeks) shall be carried over to the next following
fiscal year.

(f) Welfare, Pension and Incentive Benefit Plans. During the Employment Period,
the Founder (and her eligible spouse and dependents) shall be entitled to
participate in all welfare benefit plans and programs maintained by the Company
from time to time for the benefit of its senior executives, including, without
limitation, all medical, hospitalization, dental, disability, accidental death
and dismemberment, travel accident and life insurance plans, programs and
arrangements. In addition, during the Employment Period, the Founder shall be
eligible to participate in all pension, retirement, savings and other employee
benefit plans and programs maintained from time to time by the Company for the
benefit of its senior executives, other than any equity-based incentive plans,
severance plans, retention plans and any annual cash incentive plan.

(g) Equity Awards. The Founder shall participate in any equity incentive program
approved by the Compensation Committee of the Board on the same basis as senior
executives of the Company.

(h) Expenses. The Company shall directly pay or reimburse the Founder for
customary and reasonable expenses incurred in connection with her performance of
duties for the

 

4



--------------------------------------------------------------------------------

Company in accordance with the Company’s expense reimbursement policy for its
senior executives and for other reasonable and customary expenses (not to exceed
$100,000 per year) as are approved in advance by the CEO. In addition, the
Company shall directly pay or reimburse the Founder for all reasonable expenses
she incurs in connection with any service days spent providing Promotional
Services (including first class travel, hotel accommodations, and hair and
make-up services); for the avoidance of doubt, such payments shall not be
subject to or taken into account with respect to the $100,000 cap referred to in
the immediately-preceding sentence. In addition, the Company will continue to
pay for and reimburse the Founder for her expenses in accordance with the Prior
Employment Agreement and the expense policy in place for Martha Stewart Living
on the Effective Date as specified in Exhibit B, provided that in no event shall
the aggregate budget for years after 2015 be increased or decreased except by
mutual agreement of the CEO and the Founder (the “Existing Expense
Reimbursements”).

(i) Legacy Payments. Beginning with calendar years commencing on or after
January 1, 2026, the Company shall pay the Founder three and one-half percent
(3.5%) of Gross Licensing Revenues for each such calendar year for the remainder
of the Founder’s life (with a minimum of five (5) years of payments, to be made
to the Founder’s estate for the period from January 1, 2026 (or, if later, the
Founder’s death) through December 31, 2030 if the Founder dies before
December 31, 2030) (the “Legacy Payments” and, the period with respect to which
the Legacy Payments are made, the “Legacy Payment Period”). The Legacy Payments
shall be paid on a calendar quarter basis and shall be accompanied by a detailed
statement setting forth each licensee, the gross sales by each such licensee and
the revenues received from each such licensee. The Legacy Payments described in
this Section 5(i) shall be made regardless of the time or reason for the
Founder’s termination of employment.

(j) Audit. The Founder’s representatives may, during regular business hours and
upon reasonable advance notice to the Company, during the period for which the
Founder (or her estate) is entitled to any payments hereunder and for one year
thereafter, audit the Company’s books of account and records and examine and
copy all documents and materials relating to the this Agreement and activities
hereunder, including the books of account and records, invoices, credits and
shipping documents and all information related to the determination of Gross
Licensing Revenues. If any such audit finds that any of the Company’s payments
hereunder were less than the amount that should have been paid and the Company
agrees with such finding, the payment required to be made to eliminate the
discrepancy, plus interest at the rate of five percent (5%) per annum, shall be
made promptly, and, if the discrepancy is ten percent (10%) or more of the
amount actually paid for the subject period, the Company promptly shall
reimburse the Founder for the actual cost and expenses of the audit.

6. Termination. The Founder’s employment hereunder may be terminated during the
Employment Period under the following circumstances:

(a) Death. The Founder’s employment hereunder shall terminate upon her death.

(b) Disability. The Company shall have the right to terminate the Founder’s
employment as a result of the Founder’s Disability (as defined below) as
determined by a physician selected by the Founder, and reasonably acceptable to
the Company. “Disability”

 

5



--------------------------------------------------------------------------------

shall mean (i) the Founder’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; (ii) the Founder is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering the Founder; or (iii) the Founder is determined to be totally disabled
by the Social Security Administration.

(c) Cause. The Company shall have the right to terminate the Founder’s
employment for “Cause.” For purposes of this Agreement, the Company shall have
“Cause” to terminate the Founder’s employment only upon the Founder’s:

(i) willful gross misconduct or conviction of a felony after the Effective Date
that, in either case, results in material and demonstrable damage to the
business or reputation of the Company; or

(ii) willful and continued failure to perform her duties hereunder (other than
such failure resulting from legal necessity or after the issuance of a Notice of
Termination by the Founder for Good Reason) within ten business days after the
Company delivers to her a written demand for performance that specifically
identifies the actions to be performed.

For purposes of this Section 6(c), no act or failure to act by the Founder shall
be considered “willful” if such act is done by the Founder in the good faith
belief that such act is or was to be beneficial to the Company or one or more of
its businesses, or such failure to act is due to the Founder’s good faith belief
that such action would be materially harmful to the Company or one of its
businesses. Cause shall not exist unless and until the Company has delivered to
the Founder a copy of a resolution duly adopted by a majority of the Board
(excluding the Founder for purposes of determining such majority) at a meeting
of the Board called and held for such purpose after reasonable (but in no event
less than thirty days’) notice to the Founder and an opportunity for the
Founder, together with her counsel, to be heard before the Board, finding that
in the good faith opinion of the Board that “Cause” exists, and specifying the
particulars thereof in detail. This Section 6(c) shall not prevent the Founder
from challenging in any court of competent jurisdiction the Board’s
determination that Cause exists or that the Founder has failed to cure any act
(or failure to act) that purportedly formed the basis for the Board’s
determination.

(d) Good Reason. The Founder may terminate her employment for “Good Reason”
after giving the Company detailed written notice thereof, if the Company shall
have failed to cure the event or circumstance constituting “Good Reason” within
ten business days after receiving such notice. Good Reason shall mean the
occurrence of any of the following without the written consent of the Founder:

(i) the assignment to the Founder of duties materially inconsistent with this
Agreement or a material adverse change in her titles or responsibilities (and,
for the avoidance of doubt, Employee no longer serving as a member of the Board
shall not constitute Good Reason unless the Company has not nominated the
Founder for the Board);

 

6



--------------------------------------------------------------------------------

(ii) the Company’s failure to nominate the Founder for the Board in accordance
with the provisions of Section 1;

(iii) any failure by the Company to comply with Section 5 hereof in any material
way;

(iv) the requirement by the Company that the Founder relocate her primary
offices outside of New York, New York;

(v) the failure of the Company to comply with and satisfy Section 12(a) of this
Agreement; or

(vi) any material breach of this Agreement by the Company.

The Founder’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any act or failure to act constituting Good Reason
hereunder.

(e) Without Cause. The Company shall have the right to terminate the Founder’s
employment hereunder without Cause by providing the Founder with a Notice of
Termination.

(f) Without Good Reason. The Founder shall have the right to terminate her
employment hereunder without Good Reason by providing the Company with a Notice
of Termination.

7. Termination Procedure.

(a) Notice of Termination. Any termination of the Founder’s employment by the
Company or by the Founder during the Employment Period (other than pursuant to
Section 6(a)) shall be communicated by written Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice indicating the specific termination provision in this Agreement
relied upon and setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Founder’s employment under
that provision.

(b) Date of Termination. “Date of Termination” shall mean (i) if the Founder’s
employment is terminated by her death, the date of her death, (ii) if the
Founder’s employment is terminated pursuant to Section 6(b), thirty (30) days
after the date of receipt of the Notice of Termination (provided that the
Founder does not return to the substantial performance of her duties on a
full-time basis during such thirty (30) day period), and (iii) if the Founder’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or any later date (within thirty (30) days after the giving
of such notice) set forth in such Notice of Termination.

8. Compensation upon Termination or During Disability. In the event the Founder
is disabled or her employment terminates during the Employment Period, the
Company shall provide the Founder with the payments and benefits set forth
below. The Founder acknowledges and agrees that the payments set forth in this
Section 8 constitute liquidated

 

7



--------------------------------------------------------------------------------

damages for termination of her employment during the Employment Period. For the
avoidance of doubt, the termination of the Founder’s employment for any reason
after the Employment Period ends shall not entitle the Founder to any payments
pursuant to this Section 8 (other than the Accrued Obligations to the extent
provided below).

(a) Termination by Company without Cause or by the Founder for Good Reason. If
the Founder’s employment is terminated by the Company without Cause (other than
Disability) or by the Founder for Good Reason, subject in all respects to the
application of Section 21(b) below, and (except with respect to the payments to
be provided pursuant to section 8(a)(i)) subject to the Founder executing (and
not revoking) a release of claims in the form attached hereto as Exhibit C (the
“Release”) within twenty-one (21) days following the Date of Termination:

(i) the Company shall pay to the Founder (A) a lump sum payment equal to the sum
of accrued Base Compensation and accrued vacation pay through the Date of
Termination, (B) the Guaranteed Payment, payable for each year remaining in the
then-current Employment Period (as if no Date of Termination had occurred) at
the time(s) payable pursuant to Section 5(c), (C) the Legacy Payments, payable
at the time(s) payable during the Legacy Payment Period pursuant to Section 5(i)
and (D) accrued expenses incurred before the Date of Termination and payable
pursuant to Section 5(h);

(ii) in addition to the amounts set forth in clause (i) above, if the Date of
Termination occurs during the Initial Employment Period, the Company shall
continue to pay the Base Compensation and the Existing Expense Reimbursements
and make the payments specified in Section 5(d) through the end of the Initial
Employment Period (in each such case as if no Date of Termination had occurred
during such period), and, unless the Founder becomes entitled to continue to
receive the payments set forth in clause (iii)(B) below, the Founder also will
receive the payments pursuant to Section 8(d) below, in accordance with and
during the five-year period set forth therein;

(iii) in addition to the amounts set forth in clause (i) above, if (A) the Date
of Termination occurs during the Extended Employment Period, or (B) the Date of
Termination occurs during the Initial Employment Period but the Employment
Period would have been extended for another five years pursuant to Section 2
(based on achievement of the criteria specified therein) had the Founder
otherwise remained employed through the end of the Initial Employment Period,
the Company shall continue to pay the Base Compensation, the Guaranteed Payment,
the Existing Expense Reimbursements and the payments specified in Section 5(d),
in each case through the end of the Extended Employment Period as if no Date of
Termination had occurred during such period (without duplication of any amount
payable pursuant to clause (ii) immediately above);

(iv) the Company shall continue to provide the Founder and her eligible spouse
and dependents for a period equal to the greater of (A) the remaining term of
the Employment Period (as if no Date of Termination had occurred), or (B) three
years following the Date of Termination, the medical, hospitalization, dental
and life insurance programs provided for in Section 5(f), as if she had remained
employed; provided, that if the Founder, her spouse or her eligible dependents
cannot continue to participate in the Company programs providing such

 

8



--------------------------------------------------------------------------------

benefits, the Company shall arrange to provide the Founder and her spouse and
dependents with the economic equivalent of the benefits they otherwise would
have been entitled to receive under such plans and programs; and provided,
further, that such benefits shall terminate on the date or dates the Founder
becomes eligible to receive equivalent coverage and benefits under the plans and
programs of a subsequent employer at an equivalent cost to the Founder (such
coverage and benefits to be determined on a coverage-by-coverage, or
benefit-by-benefit, basis);

(v) until the third anniversary of the Date of Termination, the Company shall
continue to provide the Founder with an office and an assistant (of the
Founder’s choice) in New York, New York and Bedford, NY; and

(vi) the Founder shall be entitled to any other rights, compensation and/or
benefits as may be due to the Founder in accordance with the terms and
provisions of any agreements, plans or programs of the Company (other than any
severance-based plan or program).

The payments and benefits provided for in clause (i) above are hereinafter
referred to as the “Accrued Obligations.” To the extent any of the benefits
provided for in clauses (ii) – (vi) above are taxable to the Founder, and except
as permitted by Section 409A (as defined in Section 21(a) below), any right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit, the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year it will not affect the
expenses eligible for reimbursement in a later taxable year, and any payments
for reimbursements will be paid on or before the last day of the taxable year
following the taxable year in which the expense was incurred.

(b) Cause or by Founder without Good Reason. If the Founder’s employment is
terminated by the Company for Cause or by the Founder other than for Good
Reason, then the Company shall provide the Founder with her Accrued Obligations.
The Company shall have no further obligation to the Founder hereunder (other
than, for the avoidance of doubt, the Legacy Payments).

(c) Death or Disability. Upon the Founder’s death or Disability (including,
death or Disability which occurs prior to Closing) (i) on or before the end of
the Initial Employment Period, the Company will continue to pay the Base
Compensation, the Guaranteed Payment, and the payments described in Section 5(d)
through December 31, 2020 and, for calendar years 2021 through 2025, the Company
will pay the Founder (or, as applicable, her estate) four percent (4%) of Gross
Licensing Revenues for each such year; or (ii) after the fifth year following
Closing, the Company will pay the Founder (or, as applicable, her estate) four
percent (4%) of Gross Licensing Revenues for each year commencing with the year
in which such death or Disability occurs through December 31, 2025. For the
avoidance of doubt, the Legacy Payments shall also be paid at the time(s)
payable during the Legacy Payment Period pursuant to Section 5(i).

(d) Non-Extension of Employment Period. If the Employment Period is not extended
pursuant to the last sentence of Section 2, the Founder shall be entitled to
(i) the Accrued Obligations and (ii) the following amounts for each of the five
(5) calendar years in the

 

9



--------------------------------------------------------------------------------

Consulting Period: (A) if both Gross Licensing Revenues are less than $51
million for calendar year 2020 and aggregate Gross Licensing Revenues for
calendar years 2018 through 2020 are less than $153 million, $1,500,000 per
year; (B) if Gross Licensing Revenues are between $51 million and $55,999,999
for calendar year 2020 and aggregate Gross Licensing Revenues for calendar years
2018 through 2020 were equal to or greater than $153 million (but were less than
$168 million), $3 million per year; or (C) if Gross Licensing Revenues equal or
exceed $56 million for calendar 2020 (but are less than $61 million) or Gross
Licensing Revenues for calendar years 2018 through 2020 equaled or exceeded $168
million (but were less than $183 million), $4.5 million per year. Such amounts
shall be paid quarterly and in no event no later than March 15 of the calendar
year following the calendar year to which they relate. For the avoidance of
doubt, the Legacy Payments shall also be paid at the time(s) payable during the
Legacy Payment Period pursuant to Section 5(i).

(e) Mitigation. The Founder shall not be required to mitigate damages with
respect to the termination of her employment under this Agreement by seeking
other employment or otherwise and there shall be no offset against amounts due
the Founder under this Agreement on account of subsequent employment except as
specifically provided in this Section 8. Additionally, amounts owed to the
Founder under this Agreement shall not be offset by any claims the Company may
have against the Founder, and the Company’s obligation to make the payments
provided for in this Agreement, and otherwise to perform its obligations
hereunder, shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against the Founder or others.

9. Confidential Information; Noncompetition; Nonsolicitation; Nondisparagement.

(a) Confidential Information. Except as may be required or appropriate in
connection with her carrying out her duties under this Agreement, the Founder
shall not, without the prior written consent of the Company or as may otherwise
be required by law or any legal process, or as is necessary in connection with
any adversarial proceeding against the Company (in which case the Founder shall
cooperate with the Company in obtaining a protective order at the Company’s
expense against disclosure by a court of competent jurisdiction), communicate,
to anyone other than the Company and those designated by the Company or on
behalf of the Company in the furtherance of its business or to perform her
duties hereunder, any trade secrets, confidential information, knowledge or data
relating to the Company, its affiliates or any businesses or investments of the
Company or its affiliates, obtained by the Founder during the Founder’s
employment by the Company and MSLO LLC that is not generally available public
knowledge (other than by acts by the Founder in violation of this Agreement.)

(b) Noncompetition. During the Employment Period and until the 12-month
anniversary of the Founder’s Date of Termination if the Founder’s employment is
terminated by the Company for Cause or the Founder terminates employment without
Good Reason, the Founder shall not engage in or become associated with any
Competitive Activity. For purposes of this Section 9(b), a “Competitive
Activity” shall mean any business or other endeavor that engages in any country
in which the Company has significant business operations to a significant degree
in a business that directly competes with all or any substantial part of any of
the Company’s businesses of (i) producing television and other video programs,
(ii) designing,

 

10



--------------------------------------------------------------------------------

developing, licensing, promoting and selling merchandise through catalogs,
direct marketing, Internet commerce and retail stores of the product categories
in which the Company so participates using the Founder’s name, likeness, image,
or voice to promote or market any such product or service, (iii) the creation,
publication or distribution of regular or special issues of magazines, and
(iv) any other business in which the Company or Martha Stewart Living is engaged
during the last twelve (12) months of the Employment Period (the activities
described in clauses (i) through (iv), in each case determined as of the date of
the action alleged to be Competitive Activity, (the “Businesses”); provided,
that, a Competitive Activity shall not include (i) any speaking engagement to
the extent such speaking engagement does not promote or endorse a product or
service which is competitive with any product or service of the Company,
(ii) the writing of any book or article relating to subjects other than the
Businesses (e.g., nonfiction relating to the Founder’s career or general
business advice) or (iii) the television, video or music business so long as
such activity does not relate to the Businesses. The Founder shall be considered
to have become “associated with a Competitive Activity” if she becomes involved
as an owner, employee, officer, director, independent contractor, agent,
partner, advisor, or in any other capacity calling for the rendition of the
Founder’s personal services, with any individual, partnership, corporation or
other organization that is engaged in a Competitive Activity and her involvement
relates to a significant extent to the Competitive Activity of such entity;
provided, however, that the Founder shall not be prohibited from (a) owning less
than one percent (1%) of any publicly traded corporation, whether or not such
corporation is in competition with the Company, or investing in any mutual fund
or other investment fund over which the Founder has no investment discretion or
(b) serving as a director of a corporation or other entity the primary business
of which is not a Competitive Activity. If, at any time, the provisions of this
Section 9(b) shall be determined to be invalid or unenforceable, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Section 9(b) shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and the Founder agrees that this Section 9(b) as so amended
shall be valid and binding as though any invalid or unenforceable provision had
not been included herein.

(c) Nonsolicitation. During the Employment Period, and for 12 months after the
Founder’s Date of Termination if the Founder’s employment is terminated by the
Company for Cause or the Founder terminates employment without Good Reason, the
Founder will not, directly or indirectly, (1) solicit for employment by other
than the Company any person (other than any personal secretary or assistant
hired to work directly for the Founder) employed by the Company or its
affiliated companies as of the Date of Termination, (2) solicit for employment
by other than the Company any person known by the Founder (after reasonable
inquiry) to be employed at the time by the Company or its affiliated companies
as of the date of the solicitation or (3) solicit any customer or other person
with a business relationship with the Company or any of its affiliated companies
to terminate, curtail or otherwise limit such business relationship.

(d) Non-disparagement. During the Employment Period and for two (2) years
thereafter, (i) neither the Founder, nor anyone acting on behalf of the Founder,
shall make or publish any disparaging or derogatory statement (whether written
or oral) regarding the Company or any of its affiliated companies or businesses
that are known to the Founder to be so affiliated, the individuals who serve as
members of the Board during such period or those

 

11



--------------------------------------------------------------------------------

individuals who serve in positions of executive vice president or more senior
positions at the Company during the Employment Period and, during the two-year
period thereafter, only such individuals whose titles are publicly available,
based on the Company’s website, in each such case in any public communication,
or in any non-public communication with any member of the media or with any
other person which may be reasonably expected to be publicly disseminated to the
press or the media, and (ii) neither the Company nor any of its affiliated
companies or businesses or their affiliates, individuals who serve as members of
the Board during such period, or those individuals who serve in positions of
executive vice president or more senior positions at the Company, nor anyone
authorized by the Company to speak on behalf of the Company, shall make or
publish any disparaging or derogatory statement (whether written or oral)
regarding the Founder in any public communication, or in any non-public
communication with any member of the media or with any other person which may be
reasonably expected to be publicly disseminated to the press or the media.

(e) Injunctive Relief. In the event of a breach or threatened breach of this
Section 9, the Founder agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, the Founder acknowledging that damages would be inadequate
and insufficient.

10. Indemnification.

(a) General. The Company agrees that if the Founder is made a party or is
threatened to be made a party to any audit, action, suit or proceeding, whether
civil, criminal, regulatory, administrative or investigative (a “Proceeding”),
by reason of the fact that the Founder is or was a trustee, director, officer or
employee of the Company, MSLO LLC, or any predecessor to MSLO LLC (including any
sole proprietorship owned by the Founder) or any of their affiliates or is or
was serving at the request of the Company, MSLO LLC, any predecessor to MSLO LLC
(including any proprietorship owned by the Founder), or any of their affiliates
as a trustee, director, officer, member, employee or agent of another
corporation or a partnership, joint venture, limited liability company, trust or
other enterprise, including, without limitation, service with respect to
employee benefit plans, whether or not the basis of such Proceeding is alleged
action in an official capacity as a trustee, director, officer, member, employee
or agent while serving as a trustee, director, officer, member, employee or
agent, the Founder shall be indemnified and held harmless by the Company to the
fullest extent authorized by Delaware law, as the same exists or may hereafter
be amended, against all Expenses incurred or suffered by the Founder in
connection therewith. Such indemnification and this Section 10(a) shall continue
as to the Founder even if the Founder has ceased to be an officer, director,
trustee or agent, or is no longer employed by the Company and shall inure to the
benefit of her heirs (including trusts and trustees), executors and
administrators or upon any termination of this Agreement. In addition, the
Company shall indemnify and hold harmless the Founder in connection with any
claim for indemnification under clause (bb) of paragraph 11(a) of the Production
Agreement (as defined in the Prior Employment Agreement).

(b) Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages (whether punitive or otherwise), losses, judgments,
liabilities, fines, penalties, excise and other penalty taxes, compensation and
benefits payable to employees, consultants and independent contractors,
settlements, and costs (including out-of-pocket

 

12



--------------------------------------------------------------------------------

expenses), attorneys’ fees, accountants’ fees, and disbursements and costs of
attachment or similar bonds, investigations, and any expenses of establishing a
defense in any Proceeding and any right to indemnification under this Agreement.

(c) Enforcement. If a claim or request under this Section 10 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, the Founder may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and if successful in whole or in part, the Founder shall be entitled to
be paid also the expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.

(d) Partial Indemnification. If the Founder is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Founder for the portion of such Expenses to which the
Founder is entitled.

(e) Advance of Expenses. Expenses incurred by the Founder in connection with any
Proceeding shall be paid by the Company in advance upon request of the Founder
that the Company pay such Expenses, but only in the event that the Founder shall
have delivered in writing to the Company (i) an undertaking to reimburse the
Company for Expenses with respect to which the Founder is not entitled to
indemnification and (ii) a statement of her good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

(f) Notice of Claim. The Founder shall give to the Company notice of any claim
made against her for which indemnification will or could be sought under this
Agreement. In addition, the Founder shall give the Company such information and
cooperation as it may reasonably require and as shall be within the Founder’s
power and at such times and places as are convenient for the Founder.

(g) Defense of Claim. With respect to any Proceeding as to which the Founder
notifies the Company of the commencement thereof:

(i) The Company will be entitled to participate therein at its own expense;

(ii) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Founder, which in the Company’s sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Founder also shall have the
right to employ her own counsel in such action, suit or proceeding if she
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Founder, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.

(iii) The Company shall not be liable to indemnify the Founder under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would

 

13



--------------------------------------------------------------------------------

impose any penalty that would not be paid directly or indirectly by the Company
or limitation on the Founder without the Founder’s written consent. Neither the
Company nor the Founder will unreasonably withhold or delay their consent to any
proposed settlement.

(h) Non-Exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 10 shall not be exclusive of any other right which the Founder
may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.

(i) Timing of Reimbursements or Expenses. To the extent required under
Section 409A (as defined in Section 21(a) below), any reimbursements or expenses
provided under this Section 10 shall be subject to the limitations on payment
and reimbursement of taxable expenses set forth in Section 8(a).

11. Legal Fees and Expenses. If any contest or dispute shall arise between the
Company and the Founder regarding any provision of this Agreement, the Company
shall reimburse the Founder for all legal fees and expenses reasonably incurred
by the Founder in connection with such contest or dispute, but only if the
Founder prevails to a substantial extent with respect to the Founder’s claims
brought and pursued in connection with such contest or dispute. Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed) to the extent the Company
receives written evidence of such fees and expenses. In addition to the
foregoing, the Company shall reimburse the Founder for all legal and other
advisor fees incurred by her in connection with the negotiation and execution of
this Agreement and the agreements relating to the Merger Agreement, up to a
maximum reimbursement of Four Million Dollars ($4,000,000). To the extent
required under Section 409A (as defined in Section 21(a) below), any
reimbursements or expenses provided under this Section 11 shall be subject to
the limitations on payment and reimbursement of taxable expenses set forth in
Section 8(a).

12. Successors; Binding Agreement.

(a) Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred, except that the Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall include any successor to its business and/or assets (by merger, purchase
or otherwise) which executes and delivers the agreement provided for in this
Section 12 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(b) Founder’s Successors. No rights or obligations of the Founder under this
Agreement may be assigned or transferred by the Founder other than her rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon the Founder’s death, this Agreement and
all rights of the Founder hereunder shall inure to the benefit of and be
enforceable by the Founder’s beneficiary or beneficiaries, personal or legal

 

14



--------------------------------------------------------------------------------

representatives, or estate, to the extent any such person succeeds to the
Founder’s interests under this Agreement. If the Founder should die following
her Date of Termination while any amounts would still be payable to her
hereunder if she had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by the Founder, or otherwise to
her legal representatives or estate.

13. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Founder:

At her residence address most recently filed with the Company.

with a copy (which shall not constitute notice) to:

Grubman Shire & Meiselas, P.C.

152 West 57th Street

New York, NY 10019

Attention: Allen J. Grubman; Lawrence Shire; Eric Sacks

Email:       AGrubman@gispc.com; lshire@gispc.com; esacks@gispc.com

If to the Company:

Martha Stewart Living Omnimedia, Inc.

601 West 26th Street

New York, New York 10001

Attention: General Counsel

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
the Founder and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement (including, without limitation, the Founder’s right to be
nominated for a Board seat under Section 1 above) shall survive the Founder’s
termination of employment and the termination of this Agreement to the extent
necessary for the intended preservation of such rights and obligations. Except
as otherwise provided in Section 10 hereof with respect to indemnification under
Delaware law, the validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of New York without regard
to its conflicts of law principles.

 

15



--------------------------------------------------------------------------------

15. Key Person Insurance. The Company may, at its discretion and expense, apply
for and procure in its own name and for its own benefit “key person” or other
life insurance and/or disability insurance on the Founder in any amount or
amounts considered advisable. The Founder agrees to submit to any reasonably
requested physical examination in connection with the Company’s purchase of such
insurance. The results of any such physical examination will be kept
confidential by the Company and will only be disclosed to the extent required to
obtain such insurance. The Founder agrees to cooperate fully and supply any
information and execute and deliver any applications or other instruments in
writing as may be reasonably necessary in connection with the underwriting,
purchase and/or retention of any insurance policy by the Company.

16. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Entire Agreement. This Agreement and the Amended and Restated Intellectual
Property License and Preservation Agreement of even date herewith, and the
Amended and Restated Intangible Asset License Agreement of even date herewith
set forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and, upon the commencement of the Employment Period,
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter including, without limitation, the Prior Employment Agreement.
The parties agree that the Prior Employment Agreement will terminate effective
as of 11.59 PM on the day immediately preceding the Closing Date.

19. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

20. Section Headings. The section headings in this Employment Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

21. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the guidance issued thereunder (“Section 409A”) and, accordingly, to the maximum
extent permitted, all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. Founder is hereby advised to seek independent advice from her tax
advisor(s) with respect to any payments or benefits under

 

16



--------------------------------------------------------------------------------

this Agreement. Notwithstanding the foregoing, the Company does not guarantee
the tax treatment of any payments or benefits provided under this Agreement,
whether pursuant to the Code, federal, state, local or foreign tax laws and
regulations.

(b) If the Founder is deemed on the date of termination of her “separation from
service” with the Company to be a “specified employee”, each within the meaning
of Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
providing of any benefit under this Agreement, and any other payment or the
provision of any other benefit, in any such case that is required to be delayed
in compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Founder’s separation from
service, or (ii) the date of the Founder’s death, if and to the extent such
six-month delay is required to comply with Section 409A(a)(2)(B) of the Code. In
such event, on or promptly after the first business day following the
six-month-delay period, all payments delayed pursuant to this Section 21
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Founder in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. To the extent applicable, if payment of an amount
under this Agreement could be paid in one of two calendar years subject to the
delivery of the Release in accordance with Section 8(a), and it is determined
that payment of such amount in the earlier of such two years could constitute
noncompliance with Section 409A, then such amount shall be paid in the later of
such two years and otherwise in accordance with the applicable payment schedule
provided for under this Agreement (subject to earlier payment upon the Founder’s
death in accordance with the first sentence of this Section 21(b)).

(c) If under this Agreement, an amount is to be paid in installments, each
installment shall be treated as a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii).

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this     
day of June, 2015.

 

SINGER MADELINE HOLDINGS, INC. By:

/s/ Yehuda Shmidman

Name: Yehuda Shmidman Title: CEO

/s/ Martha Stewart

Martha Stewart

 

18